Title: To Benjamin Franklin from John Rainey, 12 June 1780
From: Rainey, John
To: Franklin, Benjamin


Sir
Amsterdam June 12h: 1780.
I hope your Excely. will Excuse my taking the Liberty of troubling you with my Affairs, all the Excuse I can alledge is my Nessesity. In the Year 78, I remitted Dry Goods &c in Difft. Vessels to America, to the Amot. of 4500£, Exclusive of Insurance all of which Arrd. Saife but abt £500, but at that time Sold Verey Low, as the money was in much better Credit at that time, and went After I had Ship’t the whole Amot. to Virginia, I had wrote to the Merchts. I Ship’t the Goods to, to put the money in the America funds, but found On my Arrival, there was but 5100 Dolls. put in, which was in March 78, wch. yr. Excely. will See in the Inclos’d Accot. of Certifs., and found the money was much Depreciated, so much so that the whole Amount of what I Ship’t, If I had purchas’d Bills would not have brought me half my money. I had Nothing left to do but put the paper money in the funds as fast as I reced. it, and all I have for the Above Sum of 4500£ with Intrest upwd. of 2 Years and a half, is the 74900 Dolls. Certife. and 10,000 Dollars Certificates, wch. I had not reced. from a Gentn. in Virginia, taken out in Jany. 79, with the Intrest on the whole Since it was put in, when I left America I came in the Ship Luzann Capt. Thos. Bell, and waited on your Excely. with a Letter of recomendn. from Mr. Beach which my relation Mr John Mitchell got for me & your Excell. gave me along with two Others a Pass. I went Over to London, my Views in going there was, I was Indebted to Some friends there abt 1500£ and it was the Opinion of many of my friends there that I could Sell money in the America funds better there than in France, or here, and I was of the Same Opinion, as I Judg’d the People there must be fully Convinc’d that America would maintain her Independance, but I found the People as much Deluded as ever, by the Ministry and their Creatures, and that there was no person would buy into our funds. The Paper money had got Such a Character, I was able to bring but a Trifle of money to Bear my Expences, and the greatest part of what I Owe in England, is owing to a Gentn. who is a real freind to America, and is in Distress for it at this time, and I have no Other way left to pay him but to Sell those Certificates, and I would not Offer to Negociate them here so I Acquainted your Excely. as it might be a Detriment to the Credit of the States, as I was Inform’d by Mr. Mitchell, Mr Lawrance was coming Over to this Country to Negotiate a Loan & Other matters here, this kept me so long in England expecting him Over, I beg your Excely. will advise me if it is proper to Offer them for Sale here in France or Spain. I forward a Letter by this Poast from Mr Diggs, und. Cover to Monsr. Grand. I was detain’d a Considerable time at Margate & on the road and did not get here to last Saturday. I request your Excely. will not take it Amiss my troubling you in this Matter as I mention’d before nothing but the Nessesity I am in Could Justifie the freedom I have taken, I Supose your Excly. has hard that Lord G. Gordon went up to the Parlimt. House with 50000 Men with a Petition against the Popery Bill and that the [they] Burn’d a Roman Chapel & Destroy’d the Inside of Another, and a private Letter mentions that New Gate was all in flames and the Prisoners all Set at Liberty & Several Houses on fire, and Nothing but Anarchy & Confusion. There is a Vessel Arrd. from Boston left it the 4h. May, She brings nothing new. She had a Pacquet from the marquis le fyet, which she threw Overbord, as She was Chas’d by a French Privateer, undr. English Colours, it is the Opinion of all the People I have Convers’d with in London If Charlestown can hold out and not be taken the English will Draw all there troops from the 13 united States, I Should be glad to Offer America my poor Services in any Manner I could be useful, at any risque, but your Excly. not having any knowledge of my Stediness in the Cause, I cannot Expect you will put any Confidence in me. Of Course I can only Offer up my prayer to the Almighty to Succor & help Ama. in the Day of Battle—
I am Yr. Excellys. Obedt. & Hum. Servant
John Rainey
His Exclly. Benjn. Franklin Esqr.
 
Notation: Rainey John. Amsterdam June 12. 1780.
